department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul employer_identification_number legend x y dear sir or madam contact person identification_number telephone number t eo b2 uil nos we have considered your ruling_request dated date requesting a ruling regarding a proposed transfer of assets under sec_507 of the internal_revenue_code x is a_trust y is a corporation the trust and the corporation are both private_foundations described in sec_501 and sec_509 of the code the same persons effectively control both the trust and the corporation in order that the trust may operate in corporate form and in order to realize administrative cost savings and eliminate duplication of effort the trust proposes to transfer ail of its assets to the corporation and then terminate y requests the following rulings the transfer of all of the assets of the trust to the corporation final distribution will not result in the termination of the trust's private_foundation_status pursuant to sec_507 of the code and will not result in the imposition of any termination_tax under sec_507 because the transfer constitutes a reorganization between private_foundations within the meaning of sec_507 if the trust makes the final distribution to the corporation at least one day before it notifies the irs of its intent to terminate its private_foundation_status under sec_507 of the code no tax will be due from the trust pursuant to sec_507 because the trust will then have no assets under sec_507 of the code and sec_1_507-3 of the income_tax regulations the corporation will not be treated as a newly created organization as a result of the final distribution from the trust to the corporation the final distribution will not adversely affect the tax-exempt status of the trust or the corporation under sec_501 of the code and neither the trust nor the corporation will be subject_to federal_income_tax under subtitle a with respect to the final distribution under sec_1_507-3 of the regulations the corporation will be treated as if it were the trust for purposes of chapter of the code sec_4940 et seq and sec_507 through all of the trust's aggregate tax benefits as defined in sec_507 will be carried over to the corporation the final distribution from the trust to the corporation will not result in tax on investment_income under sec_4940 of the code after the trust makes the final distribution to the corporation the trust's excise_tax liability under sec_4940 for its final year may be satisfied by the corporation and any refund to which the trust is entitled may be used by the corporation to offset its excise_tax under sec_4940 the final distribution from the trust to the corporation will not be an act of self-dealing under sec_4941 of the code the final distribution from the trust to the corporation will result in the corporation being treated as if it were the trust for purposes of sec_4942 of the code so that a the trust's distribution_requirements under sec_4942 for the year of the transfer may be fulfilled by the corporation all qualifying distributions made by the trust during its taxable_year in which the b final distribution occurs may be treated as if made by the corporation in its tax_year of receipt of the trust's assets and all qualifying distributions made by the corporation following the date of the final distribution shall satisfy the distribution_requirements of the trust for periods prior to making the final distribution to the corporation c the corporation may reduce its required distributions under sec_4942 including those for the corporation's tax_year of the final distribution by the amount if any of the trust's excess qualifying distributions carryover under sec_4942 as of the time of the final distribution and d the trust will not be required to comply with the record keeping requirements of sec_4942 with regard to its fina distribution to the corporation the proposed final distribution from the trust to the corporation will not constitute an investment by the trust or the corporation which jeopardizes the exempt purposes of either the trust or the corporation under sec_4944 of the code -3- the proposed final distribution from the trust to the corporation will not constitute a taxable_expenditure under sec_4945 of the code and neither the trust nor the corporation will be required to exercise expenditure_responsibility with respect to the final distribution to the extent that the trust has any obligation which requires the exercise of expenditure_responsibility under sec_4945 at the time of the final distribution the corporation will exercise expenditure_responsibility with respect to such obligations under sec_1_507-1 and sec_1_507-3 of the regulations the trust will not be required to file its annual information_return required by sec_6033 of the code for any taxable_year following the taxable_year in which the proposed final distribution occurs if during the subsequent taxable years the trust has neither legal nor equitable_title to any assets and engages in no activity upon the trust's termination the trust will file its final information_return as required by sec_6043 sec_507 of the code provides that except as provided in b the status of any organization as a private_foundation shail be terminated only if-- such organization notifies the secretary of its intent to accomplish such termination at such time and in such manner as the secretary may by regulations prescribe or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of sec_507 such organization is liable for the tax imposed by sec_507 and either such organization pays the tax imposed by sec_507 or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_4940 of the code imposes an excise_tax on the net_investment_income including capital_gain_net_income of private_foundations sec_4940 of the code provides that for purposes of determining capital_gain_net_income there shall be taken into account only gains and losses from the sale_or_other_disposition of certain property sec_4941 of the code defines self-dealing as certain direct or indirect transactions between a disqualified_person and a private_foundation sec_4942 of the code generally imposes a tax on private_foundations for failure to distribute annually a certain minimum percentage of the fair_market_value of certain property owned by it and allows a carryover to future years of excess qualifying distributions sec_4944 of the code generally imposes a tax on private_foundations which invest any amount in a manner which jeopardizes the carrying out of their exempt purposes sec_4945 of the code defines a taxable_expenditure as certain amounts paid_or_incurred by a private_foundation sec_1_507-1 of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 of the regulations such transferor foundation will not have terminated its private_foundation_status under sec_507 of the code sec_1_507-1 of the regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-1 of the regulations provides that where a private_foundation transfers all of its net assets neither such foundation nor its foundation managers will be required to file an annual information_return under sec_6033 for any taxable_year following the taxable_year in which the last of such transfers occurred if at no time during the subsequent taxable years in question the foundation has legal or equitable_title to any assets or engages in any activity sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of sec_1 c the transferee organization shall not be treated as a newly created organization but as possessing those attributes and characteristics of the transferor organization which are described in sec_1_507-3 and sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the recordkeeping requirements of sec_4942 shall not apply during any period in which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets sec_1_507-3 of the regulations provides that except as provided in section s a where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor however the exception contained in this subparagraph shall not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any such transfer is made sec_1_507-3 of the regulations provides that if a private_foundation transfers ail of its assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 of the regulations directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation then for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shail be treated as if it were the transferor with certain exceptions in sec_1_507-3 ii of the regulations however where it were proportionality is appropriate such a transferee private_foundation shall be treated as if the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer tn example of sec_1_507-3 of the regulations a and b are the trustees of the p charitable_trust a private_foundation and are the only substantial contributors to p on duly in order to facilitate accomplishment of diverse charitable purposes a and b create and control the r foundation the s foundation and the t foundation and transfer the net assets of p to r s and t as of the end of p has an outstanding grant to foundation w and has been required to exercise expenditure_responsibility with respect to this grant under sec_4945 and h of the code under these circumstances r s and t shall each be treated as if they are p in the proportion the fair_market_value of the assets transferred to each bears to the fair_market_value of the assets of p immediately before the transfer since r s and t are treated as p absent a specific provision for exercising expenditure_responsibility with respect to the grant to w each of them is required to exercise expenditure_responsibility with respect to such grant if as a part of the transfer to r p assigned and r assumed p's duties with respect to the expenditure_responsibility grant to w only r would be required to exercise expenditure_responsibility with respect to the grant to w since r s and t are treated as p rather than as recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements which must be exercised under sec_4945 and h with respect to the transfers of assets to r s and t sec_1_507-3 of the regulations provides that sec_1_507-3 shall not apply to the requirements under sec_6033 sec_6056 and sec_6104 of the code which must be complied with by the transferor private_foundation nor to the requirement under sec_6043 that the transferor file a return with respect to its liquidation dissolution or termination sec_1_507-3 of the regulations provides that for purposes of sec_507 of the code the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations includes any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year i sec_25 or more of the fair_market_value of the net assets of the distributing foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 of the code will not constitute a termination of the transferor's private_foundation_status under sec_507 of the code such transfer must nevertheless satisfy the requirements of any pertinent provisions of chapter sec_53 d -2 f of the foundations and similar excise_taxes regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of the foundation sec_53_4945-5 of the regulattons cross-reference sec_1_507-3 and of the regulations for rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h of the code apply to transfers of assets described in sec_507 sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant described in sec_4945 of the code to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and the income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding taxable years only if it is reasonably apparent to the grantor that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax under sec_4945 the grantor may then allow such reports to be discontinued sec_53_4945-6 of the regulations generally provides that if a private_foundation makes a sec_507 transfer of assets to any person the transferred assets will not be considered used exclusively for purposes described in sec_170 of the code unless the assets are transferred to a fund or organization described in sec_501 of the code sec_53_4946-1 of the regulations provides that for purposes of sec_4941 of the code only the term disqualified_person shall not include an organization which is described in sec_501 other than an organization described in sec_509 all -t- each of the requested rulings is discussed in turn below under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any other reorganization including a significant disposition of or more of the transferor foundation's assets because the trust will transfer all of its assets to the corporation as a donation for no consideration the trust's final distribution will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 of the regulations the trust's final distribution to the corporation pursuant to sec_507 of the code will not terminate the trust's private_foundation_status under sec_509 because the trust will not at the time of the transfer notify the irs that it intends to terminate its status as a private_foundation pursuant to sec_507 under sec_1_507-4 of the regulations the trust's final distribution to the corporation pursuant to sec_507 of the code will not result in termination_tax under _ sec_507 on either the trust or the corporation under sec_507 of the code the value of the trust's assets after the final distribution to the corporation will be zero thus the trust's subsequent voluntary notice of termination of its private_foundation_status pursuant to sec_507 will not result in tax under sec_507 of the code it is assumed that section s07 ay2 will not apply at the time of the notice under sec_507 of the code when the trust notifies the internal_revenue_service at least one day after the trust's final distribution to the corporation of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code the trust will terminate its private_foundation_status under sec_1_507-3 of the regulations the trust's final distribution to the corporation pursuant to sec_507 of the code will not result in the corporation being treated as a newly created organization because the trust's final distribution to the corporation will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 of the code the trust's transfer will not adversely affect the exemptions of the trust or the corporation under sec_501 of the code and neither the trust nor the corporation will be subject_to federal_income_tax under subtitle a of the code with regard to the transfer under sec_1_507-3 of the regulations the corporation is effectively controlled by the same persons who effectively control the trust and thus the transferee corporation will be treated as if it were the transferor trust for purposes of chapter and sec_507 through of the code in under sec_1_507-3 of the regulations upon the trust's final distribution to the corporation the corporation will succeed to the trust's aggregate tax benefits under sec_507 of the code because the corporation is treated as the trust under sec_1_507-3 of the regulations the trust's transfer of all of its assets to the corporation is not a sale or disposition for purposes of sec_4940 of the code moreover the trust will receive no taxable consideration for the disposition sec_4941 of the code generally defines acts of self-dealing as certain transactions between private_foundations and disqualified persons sec_53_4946-1 of the regulations provides that for purposes of self-dealing a sec_501 organization generally is not a disqualified_person sec_53 d -2 f of the regulations also indicates that a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of the foundation under sec_1_507-3 of the regulations the trust's transfer will result in the corporation being treated as if it were the trust for purposes of sec_4942 of the code so that a the trust's distribution_requirements under sec_4942 for its tax_year of its transfer may be satisfied by the corporation b the trust's qualifying distributions during its tax_year of its transfer may be treated as made by the corporation in its tax_year of receipt of trust's assets the final distribution itself is not treated as a qualifying_distribution under sec_4942 because the corporation is treated as the trust c as in revrul_78_387 the corporation may reduce its required distributions under sec_4942 including those for the corporation's tax_year of the transfer by the amount if any of the trust's excess qualifying distributions carryover under sec_4942 as of the time of the transfer d under sec_1_507-3 of the regulations a foundation is not required to comply with the record-keeping requirements of sec_4942 of the code when it has no assets however the final distribution is not treated as a qualifying_distribution or other distribution under sec_4942 because the corporation is treated as the trust under sec_4944 of the code the trust's donation will be made for exempt purposes will not be an investment within the common meaning of the term and will not result in tax under that section as to the trust or corporation a private foundation's donation of assets to another for endowment purposes is ordinarily treated as a grant to which expenditure_responsibility applies see sec_53_4945-5 of the regulations one exception applies under sec_1_507-3 when the a4 o grantor has no assets another exception applicable here applies under sec_1_507-3 where the transferee is treated as the transferor see sec_1_507-3 example however the corporation must continue to exercise any outstanding expenditure_responsibility of the trust under sec_4945 of the code with respect to any grants made by the trust prior to the final distribution under sec_1_507-1 of the regulations the trust will not be required to file any returns under sec_6033 of the code for any_tax year subsequent to the tax_year of the final distribution to the corporation when the trust will have no assets the trust must file its return required by sec_6043 with respect to its dissolution accordingly we rule as follows the transfer of all of the assets of the trust to the corporation final distribution will not result in the termination of the trust's private_foundation_status pursuant to sec_507 of the code and will not result in the imposition of any termination_tax under sec_507 because the transfer constitutes a reorganization between private_foundations within the meaning of sec_507 ifthe trust makes the final distribution to the corporation at least one day before it notifies the irs of its intent to terminate its private_foundation_status under sec_507 of the code no tax will be due from the trust pursuant to sec_507 because the trust will then have no assets under sec_507 of the code and sec_1_507-3 of the income_tax regulations the corporation will not be treated as a newly created organization as a result of the final distribution from the trust to the corporation the final distribution will not adversely affect the tax-exempt status of the trust or the corporation under sec_501 of the code and neither the trust nor the corporation will be subject_to federal_income_tax under subtitle a with respect to the final distribution under sec_1_507-3 of the regulations the corporation will be treated as if it were the trust for purposes of chapter of the code sec_4940 et seq and sec_507 through all of the trust's aggregate tax benefits as defined in sec_507 will be carried over to the corporation the final distribution from the trust to the corporation will not result in tax on investment_income under sec_4940 of the code after the trust makes the final distribution to the corporation the trust's excise_tax liability under sec_4940 for its final year may be satisfied by the corporation and any refund to which the trust is entitled may be used by the corporation to offset its excise_tax under sec_4940 the final distribution from the trust to the corporation will not be an act of self-dealing under sec_4941 of the code a the final distribution from the trust to the corporation will result in the corporation being treated as if it were the trust for purposes of sec_4942 of the code so that a the trust's distribution_requirements under sec_4942 for the year of the transfer may be fulfilled by the corporation all qualifying distributions made by the trust during its taxable_year in which the b final distribution occurs may be treated as if made by the corporation in its tax_year of receipt of the trust's assets and all qualifying distributions made by the corporation following the date of the final distribution shall satisfy the distribution_requirements of the trust for periods prior to making the final distribution to the corporation c the corporation may reduce its required distributions under sec_4942 including those for the corporation's tax_year of the final distribution by the amount if any of the trust's excess qualifying distributions carryover under sec_4942 as of the time of the final distribution and d the trust will not be required to comply with the record keeping requirements of sec_4942 with regard to its final distribution to the corporation because the final distribution will not be treated as a distribution by the trust for purposes of sec_4942 the proposed final distribution from the trust to the corporation will not constitute an investment by the trust or the corporation which jeopardizes the exempt purposes of either the trust or the corporation under sec_4944 of the code the proposed final distribution from the trust to the corporation will not constitute a taxable_expenditure under sec_4945 of the code and neither the trust nor the corporation will be required to exercise expenditure_responsibility with respect to the final distribution to the extent that the trust has any obligation that requires the exercise of expenditure_responsibility under sec_4945 at the time of the final distribution the corporation must exercise expenditure_responsibility with respect to such obligations under sec_1_507-1 and sec_1_507-3 of the regulations the trust will not be required to file its annual information_return required by sec_6033 of the code for any taxable_year following the taxable_year in which the proposed final distribution occurs if during the subsequent taxable years the trust has neither legal nor equitable_title to any assets and engages in no activity upon the trust's termination the trust must file its final information_return as required by sec_6043 except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code ofl this ruling is directed only to y sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely s terrell m berkovsky manager exempt_organizations technical group
